FILED
                            NOT FOR PUBLICATION                            MAY 21 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10161

               Plaintiff - Appellee,             D.C. No. 4:11-cr-03496-CKJ

  v.
                                                 MEMORANDUM*
ISRRAEL PARAMO-VILLASANA,
a.k.a. Israel Villasana-Paramo, a.k.a.
Isrrael Villasana-Paramo,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Cindy K. Jorgenson, District Judge, Presiding

                              Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Isrrael Paramo-Villasana appeals his jury-trial conviction and 46-month

sentence for reentry after deportation, in violation of 8 U.S.C. § 1326. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Paramo-Villasana contends that the district court erred by denying his

motion to suppress his identity, which he disclosed during a traffic stop, because he

had reason to believe that he was not free to leave during the stop. We review the

denial of a motion to suppress de novo. See United States v. Del Toro Gudino, 376
F.3d 997, 998 (9th Cir. 2004). We decline to reach the issue of whether Paramo-

Villasana’s encounter with law enforcement violated the Fourth Amendment

because, even assuming a violation, Paramo-Villasana’s identity cannot be

suppressed. See id. at 1000-01.

      Paramo-Villasana also contends that his sentence is substantively

unreasonable. We review for abuse of discretion, see Gall v. United States, 552
U.S. 38, 51 (2007), and find none. The within-Guidelines sentence is substantively

reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and the totality of

the circumstances, including Paramo-Villasana’s criminal history. See id.

      AFFIRMED.




                                          2                              13-10161